IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


EARLY HARRIS, III,

             Appellant,

 v.                                                     Case No. 5D17-792

TANYA MICHELLE HARRIS,

             Appellee.

________________________________/

Opinion filed March 29, 2018

Appeal from the Circuit Court
for Brevard County,
Tonya B. Rainwater, Judge.

Angela Lynn Leiner, of The Law Office of
Angela L. Leiner, P.A., St. Petersburg, for
Appellant.

John J. Albert, of Albert & Donnelly, LLC,
Melbourne, for Appellee.


PER CURIAM.

      AFFIRMED. See Tramble v. Tramble, 193 So. 3d 1105, 1105 (Fla. 5th DCA 2016)

(holding that in absence of transcript or statement of evidence, appellate court’s review

is limited to errors appearing on face of final judgment or in pleadings and other matters

in record); Spreng v. Spreng, 162 So. 3d 168, 169 (Fla. 5th DCA 2015) (holding that

although trial court’s order awarding wife attorney’s fees was deficient in its factual
findings, error was not preserved for appeal because husband never filed motion for

rehearing); Hedstrom v. Hedstrom, 123 So. 3d 150, 152 n.4 (Fla. 5th DCA 2013)

(reiterating that party cannot complain on appeal about inadequate findings unless

alleged defect was brought to trial court’s attention in motion for rehearing).


SAWAYA, EVANDER and EISNAUGLE, JJ., concur.




                                             2